DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (# US 2010/0231671) in view of Okuda et al. (# US 2016/0303872) and Ohmoto (# US 2013/0187998).
Anton et al. discloses:
1. An ink set comprising an inkjet ink (see Abstract; [0067]-[0073]), and a treatment liquid (pretreatment solution; see Abstract; [0018]-[0034]) used in combination with the inkjet ink, wherein 
the inkjet ink comprises a pigment ([0041]; [0045]), a water-soluble organic solvent ([0043]), a surfactant ([0059]) and water ([0044]), 
the treatment liquid comprises a coagulant (multivalent cations; [0020]-[0026]), an organic solvent  ([0027]) and water ([0018]; [0032]), 
the coagulant comprises calcium nitrate ([0025]-[0026]) in an amount of 24.3 to 34.7% by mass relative to the total mass of the treatment liquid (8% to 70%, which converts 5.5% to 48.53% in terms of anhydrous calcium nitrate; [0026]), an amount of organic solvent in the treatment liquid is not more than 8% by mass (upto 5% of organic solvent; [0035]; surfactant; 0.5 to 6%; [0027]), 
and a viscosity of the treatment liquid at 25 °C. is within a range from 5.5 to 18.5 mPas (Viscosity can be as high as 30 cP at 25 °C; [0066]). 
2. The ink set according to claim 1, which is used for recording to a recording medium that exhibits an amount of absorption of pure water in a contact time of 100 msec, measured using a dynamic scanning absorption meter, of 5 to 15 g/m2 (10 ml/m2; [0092]). 
3. The ink set according to claim 1, wherein the treatment liquid also comprises a basic pH adjuster ([0061]; [0066]). 
4. The ink set according to claim 1, wherein the inkjet ink also comprises a resin (polymer; [0060]), and an amount of the resin, relative to a solid fraction of the inkjet ink, is within a range from 30% by mass to 90% by mass (see Examples). 
7. The ink set according to claim 1, wherein an amount of organic in the inkjet ink is not more than 8% by mass (surfactant; 0.5 to 6%; [0027]). 
8. A method for producing printed matter using the ink set according to claim 1, the method comprising: applying the treatment liquid to a recording medium, and applying the inkjet ink in a state where a drying rate of the treatment liquid on the recording medium is not more than 10% in terms of mass (see Examples; [0074]-[0085]). 
9. Printed matter obtained by printing the ink set according to claim 1 onto a recording medium (see Examples).
10. The ink set according to claim 1, wherein the treatment liquid further comprising a nonionic water-soluble resin ([0008]).
Anton et al. explicitly did not discloses:
1. A pH of the treatment liquid is within a range from 3.5 to 10.5, the organic solvent having a boiling point at one atmosphere of 240 °C. or higher.
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g. 
6. The ink set according to claim 1, wherein the inkjet ink also comprises a wax. 
With respect to claim 1, Anton et al. clearly discloses treatment liquid and ink composition comprises water-soluble organic solvents ([0035]) and humectants ([0042]-[0043]) include: alcohols, ketones, keto-alcohols, ethers and others, such as thiodiglycol, sulfolane, 2-pyrrolidone, 1,3-dimethyl-2-imidazolidinone and caprolactam; glycols such as ethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, propylene glycol, dipropylene glycol, tripropylene glycol, trimethylene glycol, butylene glycol and hexylene glycol; addition polymers of oxyethylene or oxypropylene such as polyethylene glycol, polypropylene glycol and the like; triols such as glycerol and 1,2,6-hexanetriol; lower alkyl ethers of polyhydric alcohols, such as ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, diethylene glycol monomethyl, diethylene glycol monoethyl ether; lower dialkyl ethers of polyhydric alcohols, such as diethylene glycol dimethyl or diethyl ether; urea and substituted urea ([0043]), which are same as applicant discloses in their own specification in [0044]). The boiling point is a property of the material, which constant to the material. Therefore, the solvent discloses by the Anton et al. obviously have boiling point at one atmosphere of 240 °C. or higher.
Okuda et al. teaches to have deterioration free printed image, the pH of the reaction liquid is from 7 to 10 ([0070]).
5. The ink set according to claim 4, wherein an acid value of the resin is within a range from 10 to 65 mgKOH/g (greater than 20 mgKOH/g; [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the treatment liquid of Anton et al. by the aforementioned teaching of Okuda et al. in order to have the deterioration free printed image. 
Ohmoto teaches that to have scratch resistance printed image, the inkjet ink also comprises a wax ([0214]-[0223]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the treatment liquid of Anton et al. by the aforementioned teaching of Ohmoto in order to have the scratch resistance printed image. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kubota et al. (# US 5,846,306) discloses the ink jet recording method according to the present invention involves the step of depositing a reaction solution containing a reactant and the cyan ink composition or an ink composition in the ink set of the present invention onto a recording medium. The term "reactant" used herein refers to a material which is able to break the state of dispersion and/or dissolution of the pigment and can agglomerate the pigment (column: 10, line: 15-25).
(2) Watanabe et al. (# US 6,080,229) discloses a reaction solution for use in ink jet recording, wherein a reaction solution and an ink composition are deposited onto a recording medium to perform printing, is provided, This reaction solution possesses -improved storage stability, can improve printing stability, and, in addition, can offer a printed image having improved quality. It comprised at least a polyvalent metallic salt and a component selected from the group consisting of a five- or six-membered saturated or unsaturated, heterocyclic compound containing at least one nitrogen atom, an optionally alkyl-substituted amide derivative, a sulfur-containing compound, an amine, and a cationic surfactant (see Abstract).
(3) Tsuji et al. (# US 2013/0088543) discloses the polyvalent metal ion include divalent metal ions such as Ca2+, Cu2+, Ni2+, Mg2+, and Zn2+ and trivalent metal ions such as Fe3+ and Al3+. These ions may be used alone or in combination. The polyvalent metal ion may be contained in the reaction solution in the form of a salt. The content of the polyvalent metal ion in the reaction solution may be 5.0% to 70.0% by mass ([0036]).
(4) Ohashi (# US 2013/0224447) discloses the polyvalent metal salt included in the pretreatment liquid include salts of alkali earth metals such as Ca and Mg, and specific examples thereof include CaCl2, Ca(NO3)2, Ca(OH)2, (CH3COO)2Ca, MgCl2, Mg(OH)2, and (CH3COO)2Mg. Among these, salts of Ca are preferable. Examples of the organic acid included in the pretreatment liquid include an acetic acid, a citric acid, a propionic acid, and a lactic acid. Among these, an acetic acid is preferable. The content of the polyvalent metal salt or the organic acid in the pretreatment liquid is not particularly limited, and is, for example, about 0.1% by mass to 40% by mass ([0045]).
(5) Aoyama et al. (# US 2015/0174939) discloses the content of the flocculant can be appropriately determined so as to exhibit the effects described above, and, for example, the content thereof is preferably from 0.1% by mass to 40% by mass ([0094]).
(6) Taniuchi (# US 2017/0361637) discloses that the reaction solution comprises calcium nitrate tetrahydrate 50 parts by mass ([0065]); surfactant 1 parts by mass ([0066]); diethylene glycol 9 parts by mass ([0067]) and pure water 40 parts by mass ([0068]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853